Citation Nr: 1826673	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-30 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for cause of death of the Veteran.  

2.  Entitlement to service connection for a heart disability, to include as due to herbicide exposure for accrued benefits purposes.  

3.  Entitlement to Dependents' Educational Assistance (DEA) benefits under 38 U.S.C. Chapter 35.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1968.  The Veteran died in February 2008; the Appellant is his surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the New York, New York Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board also observes that the Appellant was not issued a Veterans Claims Assistance Act (VCAA) notice, including any notice addressing the requirements in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  Therefore, on remand, the Appellant should be sent VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes an explanation of the evidence and information required to substantiate the claim for service connection for the cause of the Veteran's death.  See Hupp, 21 Vet. App. 342.  

In the January 2013 notice of disagreement (NOD), the Appellant raised the issue that the cause of the Veteran's death was related to due to service related posttraumatic stress disorder (PTSD).  This statement, taken together with the representative's September 2008 correspondence received after the Veteran's death stating that service connection for PTSD should have been awarded and pointing to additional evidence of record to support this claim, and the Appellant's Form 9 in which she appears to relate the Veteran's cardiac problems, in part, to service-related PTSD, indicates that the theory that the cause of the Veteran's death is due to PTSD should also be considered.  In this regard, the representative pointed to outstanding VA medical records at the Albany, New York VA Medical Center that reflect treatment for PTSD.  Therefore, these records should be obtained.  

In her January 2013 NOD, the Appellant also alleged that the Veteran's service-connected diabetes mellitus exacerbated his heart disability, thereby contributing to his death.  In considering these statements along with the medical evidence of record indicating the Veteran was treated for and diagnosed with diabetes mellitus and non-ischemic heart disease, and his Certificate of Death indicating that the immediate cause of death of was non-ischemic cardiomyopathy due to or as a consequence of ventricular fibrillation due to or as a consequence of chronic non-ischemic disease, the Board finds that a VA etiology opinion is necessary to determine the likelihood that: (1) the Veteran's heart disability was related to his service-connected diabetes mellitus and (2) the Veteran's service-connected diabetes mellitus either caused or contributed substantially or materially to cause death.  38 C.F.R. §§ 3.312, 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).  

As the issue of entitlement to DEA benefits under 38 U.S.C. Chapter 35 is intertwined with the claims for entitlement to service connection for cause of death of the Veteran and service connection for a heart disability being remanded and the outcome of this issue is dependent on the adjudication of these claims, it too must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Appellant with appropriate notice as to the claim of service connection for the cause of the Veteran's death.  Specifically, the notice must include:  (1) a statement of the conditions the Veteran was service-connected for at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp, supra.

2.  Obtain and associate with the claims file all pertinent VA and private medical records of the Veteran that the Appellant adequately identifies, including any outstanding VA medical records from the Albany, New York VA medical center (VAMC).  

3.  Arrange for the claims file to be forwarded to an appropriate VA specialist, to review the claims file to address the issue of the cause of the Veteran's death.  The claims file, to include a copy of this remand, must be made available prior to completion of the evaluation.  The examiner must annotate the examination report to indicate review of pertinent evidence in the claims file.  

The examiner is then asked to answer the following:  

(a).  Whether it is at least as likely as not (50 percent or greater probability) that the diagnosed heart disabilities that caused or contributed to the Veteran's death were caused, OR alternatively, aggravated by the service-connected diabetes mellitus.  

(b).  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected diabetes mellitus either caused or contributed substantially or materially to the cause the Veteran's death.    

(c).  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran had PTSD of service origin that either caused or contributed substantially or materially to the cause the Veteran's death.  

It is essential the examiner provide explanatory rationale for opinions on these determinative issues, citing to specific evidence in the file supporting conclusions.  

4.  Then, readjudicate the claims on appeal in light of this remand and all other additional evidence.  If the issues are denied, send the Appellant a supplemental statement of the case (SSOC) and give her time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




